COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00198-CV


Mary T. Ard                              §   From Probate Court No. 1


v.
                                         §   of Tarrant County (2002-1286-A-1)
Edward R. Hudson, Jr. and William
A. Hudson, II, Individually and as Co-
Executors of the Estate of Josephine
T. Hudson, Deceased, and as Co-          §   August 20, 2015
Trustees of the Edward R. Hudson
Trust No. One, Frost National Bank,
Josephine Terrell Ard Rensch, and
E. Randall Hudson III                    §   Opinion by Justice Dauphinot


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.     It is ordered that the

judgment of the trial court is reversed in part. That portion of the trial court’s

judgment concluding that Appellees Edward R. Hudson, Jr. and William A.

Hudson, II, Individually and as Co-Executors of the Estate of Josephine T.

Hudson, Deceased, and as Co-Trustees of the Edward R. Hudson Trust No.

One; Josephine Terrell Ard Rensch; and E. Randall Hudson III (the Hudsons) did

not violate the forfeiture clause as a matter of law stands.     We reverse the
remainder of the trial court’s judgment and remand this case to the trial court for

further proceedings consistent with this opinion.

      It is further ordered that the Hudsons shall jointly and severally pay all of

the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Lee Ann Dauphinot______________
                                        Justice Lee Ann Dauphinot